Title: From James Madison to Albert Gallatin, 2 August 1813
From: Madison, James
To: Gallatin, Albert



Duplicate
private
Dear Sir
Washington 2d Augt 1813.
You will learn from the Secy of State the painful manner in which the Senate have mutilated the Mission to St Petersburg: But the course and circumstances of the proceeding may require more of explanation than may fall within his scope and more indeed than can well be conveyed on Paper.
Previous to sending in the nomination of the Envoys there was no indication, that if the popularity of the object did not prevent opposition, it would extend beyond a portion of the Senate essentially short of a Majority, and there is reason to believe that if a preliminary attempt to embarrass the subject had been decided on at the proper time and before outdoor means could be interposed the desired and expected result would have been secured. Liberality however yielded to an adjournment of the question and the opportunity afforded by it was industriously improved. The first step after formally ascertaining the arrangement under which you were included in the Mission was, to obtain a vote declaring an incompatibility (without specifying, whether constitutional or other wise) between the domestic & diplomatic appointments. The tendency of this proposition to comprehend as many and to commit as much as possible is obvious. It would seem notwithstanding that the vote of incompatibility was concurred in by some who regarded it not as an obstacle to an ultimate concurrence in the nomination but rather as a protest throwing the whole responsibility on the Executive. The next step was to communicate this opinion of the Senate to me with a view either to extort a compliance or to unite against the nomination all or as many as possible who had concurred in the vote of incompatibility. In this stage of the Business it was the confident opinion of the supporters of the nomination that inflexibility on the part of the executive would ensure a majority for it and urgent advice, as well on general grounds as on that particular calculation, not to yield to the irregular views of the adverse party. The event proved that the final purposes of certain individuals on whom the turning of the scale depended had been miscounted. It is not easy to express the mixed feelings produced by the disappointment or the painfulness of my own in particular. It was at first suggested from some friendly sources, as the most advisable in such a posture of things, to send in a renomination founded on a vacancy in the Secretaryship of the Treasury and under certain points of view this expedient had its recommendations. They were met, however, by difficulties & considerations not to be got over 1st. The ground taken by the executive did not admit a compliance with the conditions imposed by the Senate without palpable inconsistency. 2d. Those who had approved and urged this ground could not brook the idea of putting their opponents ostensibly in the right and themselves in the wrong. 3d. It was calculated that the mediation if accepted by Great Britain would be over and the Envoys on their way Home before the decision of the Senate could reach Petersburg and that this last would certainly be the case should the mediation be rejected as was becoming more and more probable especially considering the prospects on the continent and as seems now to be put beyond doubt by a late communication from Beasely at London. Nor were these the only views of the subject. It was apprehended by some of the best disposed and best informed of the Senate that a renomination would not secure the object. As it had become certain that the open and secret adversaries together amounted to a formidable number who would be doubly gratified by a double triumph it was suspected that after succeeding in getting the Treasury vacated it would be a prerequisite to a confirmation of the other appointment that the vacancy should be actually filled in order to prevent its being kept open for your return which might be, looked for within the term of six months and that with this view a resolution might be obtained declaring the inconsistency of a protracted vacancy with the public service and the incompatibility of the two offices held by the Secretary of the Navy, to be used in like manner with the first resolution as a motive or pretext for embarassing and if possible getting rid of the renomination. It is certain that some who had intimated an intended change of their votes in case the Treasury Department should be vacated had in view that the vacancy should be forthwith filled and even that a nomination to it should go in with the renomination. Whether a majority would have gone such lengths is uncertain, but strong symptoms existed of a temper in the body capable of going very great lengths. And apart from all other considerations it would have been impossible, even if it had been intended to make and fill a vacancy in the Treasury Department, that the consent of the Senate in the other case could be purchased by a pledge to that effect. Besides the degradation of the executive it would have introduced a species of barter of the most fatal tendency.
I have given you this summary, that you may understand the true characte⟨r⟩ of a proceeding which has given us so much concern. I will add to it two observations only. 1st. That the Senate by resting their negative on the opinion of official incompatibility acknowledge a personal fitness and so far have defeated their own hostility. 2d. That the whole proceeding according to every friendly opinion will have the effect of giving you a stronger hold on the confidence and support of the nation. Judging from the effect as already known this cannot fail to be the case.
I have just recovered strength enough, after a severe and tedious attack of bilious fever, to bear a journey to the mountains whither I am about setting out. The Physicians prescribe it as essential to my thorough recovery and security against a relapse at the present season. For recent occurrences and the general state of affairs, I refer to the official communications going by this conveyance. If it were less inconvenient to me to lengthen my Letter, I should recollect that I send it without expecting that it will find you at Petersburg, should it happen not to be intercepted on its passage. Accept my affectionate Esteem & best wishes.
J.M.
